DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2,4-5,7-9, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewinski (EP 3264546 A1 published on 01/03/2018).
Regarding claim 1, Lewinski discloses a cable duct assembly (Fig.1) defining a passageway (44) for retaining an elongated cable, the cable duct assembly comprising: a cover plate (10), the cover plate defining a first saddle socket (12a) spaced apart from and generally parallel to a second saddle socket (12b); a base plate (18) arranged opposite the cover plate (10), the base plate defining a first sidewall connector (see left connector on 18); a first sidewall (left 20), the first sidewall connecting and between the base plate and the cover plate (Fig.1), the first sidewall comprising: a first sidewall stem (68;Fig.3), the first sidewall stem (68) received into the first sidewall connector (see left connector on 18); a plurality of first arms (see first set of 20) extending from the first sidewall stem to first arm ends, the first arm ends comprising first lobe mechanisms (34), the first lobe mechanisms (34) comprising first rounded outer lobe (34) portions rotatably engaging the first saddle socket (26)  and releasably securing the cover plate to the first sidewall (see Fig.3); a plurality of second arms (second set of arms 20) extending from the first sidewall stem to second arm ends (see second set of arm ends extending  to 68), the second arm ends comprising first rotation limiters (38 and 46;Fig.3) , the first rotation limiters comprising first catch portions (see surface of 38 and  46 engaging with 28;Fig.2-3)  engaging the first saddle socket (28) and limiting rotation of the first saddle socket relative to the first rotation limiters (28 is limited from moving any further in the clockwise direction by 38;Fig.2); and a second sidewall ( see right set of 20s in Fig.1), the second sidewall connecting and between the base plate and the cover plate ( see right set of 10,20s, and 18).
Regarding claim 2, Lewinski discloses wherein the first arms and the second arms are arranged in a pattern of alternating positions along a length of the first sidewall stem ( first arms 20 and second arm 20 in the first left set alternate with each other).
 
Regarding claim 4, Lewinski discloses wherein the base plate further defines a second sidewall connector spaced apart from and generally parallel to the first sidewall connector; and wherein the second sidewall comprises: a second sidewall stem, the second sidewall stem received into the second sidewall connector; a plurality of third arms extending from the second sidewall stem to third arm ends, the third arm ends comprising second lobe mechanisms, the second lobe mechanisms comprising second rounded outer lobe portions rotatably engaging the second saddle socket and releasably securing the cover plate to the second sidewall; and a plurality of fourth arms extending from the second sidewall stem to fourth arm ends, the fourth arm ends comprising second rotation limiters, the second rotation limiters comprising second catch portions engaging the second saddle socket and limiting rotation of the second saddle socket relative to the second rotation limiters (see same configuration as the first arms and second arms in claims 1-2 and  Fig.1-3).  
Regarding claim 5, Lewinski discloses wherein at least one of: the first arms and the second arms are arranged in a pattern of alternating positions along a length of the first sidewall stem (first and second arms of the same configuration are arranged alternatingly).  
 
Regarding claim 7, Lewinski discloses: wherein the first saddle socket comprises a first saddle channel defined between a first flange and a second flange (see channel formed between 26 and 28).  
Regarding claim 8, Lewinski discloses a guide ramp extending from the second flange ( see angled tip of 28), the guide ramp aligning at least one of the first arms or second arms for insertion into the first saddle socket (34).  
Regarding claim 9, Lewinski discloses wherein the first flange further comprises a cover hook portion (see end of 26), the cover hook portion extending to the first saddle channel ( channel between 26 and 28).  
 
Regarding claim 13, Lewinski discloses cable duct assembly defining a passageway for retaining an elongated cable, the cable duct assembly comprising: a cover plate (10;Fig.2), the cover plate defining a first saddle socket (12a;Fig.2) spaced apart from and generally parallel to a second saddle socket (12b); a base plate (18) arranged opposite the cover plate, the base plate defining a first sidewall connector and a second sidewall connector (see left and right connector of 18) spaced apart from and generally parallel to the first sidewall connector (see Fig.1); a first sidewall (20), the first sidewall connecting and between the base plate and the cover plate, the first sidewall comprising: a first sidewall stem (68), the first sidewall stem received into the first sidewall connector (see first connector on 18); a plurality of first arms (20) extending from the first sidewall stem to first arm ends, the first arm ends comprising first lobe mechanisms (34), the first lobe mechanisms comprising first rounded outer lobe portions rotatably engaging the first saddle socket and releasably securing the cover plate to the first sidewall (see Fig.6); a plurality of second arms (see 20 in the first set of 20 that is alternating with first 20) extending from the first sidewall stem to second arm ends, the second arm ends comprising first rotation limiters (38 and 46;Fig.3), the first rotation limiters comprising first catch portions (see surface of 38 and  46 engaging with 28;Fig.2-3)  engaging the first saddle socket (28) and limiting rotation of the first saddle socket relative to the first rotation limiters (28 is limited from moving any further in the clockwise direction by 38;Fig.2); and a second sidewall ( see right set of 20s in Fig.1), the second sidewall connecting and between the base plate and the cover plate ( see right set of 10,20s, and 18); the second sidewall comprising: a second sidewall stem, the second sidewall stem received into the second sidewall connector; a plurality of third arms extending from the second sidewall stem to third arm ends, the third arm ends comprising second lobe mechanisms, the second lobe mechanisms comprising second rounded outer lobe portions rotatably engaging the second saddle socket and releasably securing the cover plate to the second sidewall; and  29P100922 a plurality of fourth arms extending from the second sidewall stem to fourth arm ends, the fourth arm ends comprising second rotation limiters, the second rotation limiters comprising second catch portions engaging the second saddle socket and limiting rotation of the second saddle socket relative to the second rotation limiters; wherein the first arms and the second arms are arranged in a pattern of alternating positions along a length of the first sidewall stem; and wherein the third arms and the fourth arms are arranged in a pattern of alternating positions along a length of the second sidewall stem (see same configuration as the first arms and second arms above and  Fig.1-3).   

Regarding claim 15, Lewinski discloses: wherein the first saddle socket comprises a first saddle channel defined between a first flange and a second flange (see channel formed between 26 and 28).  
Regarding claim 16, Lewinski discloses a guide ramp extending from the second flange (see angled tip of 28), the guide ramp aligning at least one of the first arms or second arms for insertion into the first saddle socket (34).  
 

Regarding claim 19, Lewinski discloses a cable duct assembly defining a passageway for retaining an elongated cable, the cable duct assembly comprising: a cover plate (10), the cover plate defining a first saddle socket (12a;Fig.4) spaced apart from and generally parallel to a second saddle socket (second 12b), wherein the first saddle socket comprises a first saddle channel ( chancel between 26 and 28) between a first flange and a second flange (26 ,28) , wherein the second saddle socket comprises a second saddle channel (12b) between a third flange and a fourth flange (26 and 28), wherein the first flange further comprises a first cover hook portion (end of 26), the first cover hook portion extending to the first saddle channel, wherein the third flange further comprises a second cover hook portion (end of 26), the second cover hook portion extending to the second saddle channel ( second hook 26 extends to the channel of 12b); a base plate (18) arranged opposite the cover plate, the base plate defining a first sidewall connector and a second sidewall connector spaced apart from and generally parallel to the first sidewall connector (see left and right connectors of 18); a first sidewall (20), the first sidewall connecting and between the base plate and the cover plate, the first sidewall comprising: a first sidewall stem (68), the first sidewall stem received into the first sidewall connector; a plurality of first arms extending from the first sidewall stem to first arm ends, the first arm ends comprising first lobe mechanisms (34) , the first lobe mechanisms comprising first rounded outer lobe portions (34) rotatably engaging the first saddle socket and releasably securing the cover plate to the first sidewall; a plurality of second arms ( second 20 on the first set of 20s) the second arm ends comprising first rotation limiters (38 and 46;Fig.3), the first rotation limiters comprising first catch portions (see surface of 38 and  46 engaging with 28;Fig.2-3)  engaging the first saddle socket (28) and limiting rotation of the first saddle socket relative to the first rotation limiters (28 is limited from moving any further in the clockwise direction by 38;Fig.2); and a second sidewall ( see right set of 20s in Fig.1), the second sidewall connecting and between the base plate and the cover plate ( see right set of 10,20s, and 18); the second sidewall comprising: a second sidewall stem, the second sidewall stem received into the second sidewall connector; a plurality of third arms extending from the second sidewall stem to third arm ends, the third arm ends comprising second lobe mechanisms, the second lobe mechanisms comprising second rounded outer lobe portions rotatably engaging the second saddle socket and releasably securing the cover plate to the second sidewall; and  29P100922 a plurality of fourth arms extending from the second sidewall stem to fourth arm ends, the fourth arm ends comprising second rotation limiters, the second rotation limiters comprising second catch portions engaging the second saddle socket and limiting rotation of the second saddle socket relative to the second rotation limiters(see same configuration as the first arms and second arms above and  Fig.1-3).   
 
.

  

Allowable Subject Matter
Claim 3,6, 10-12, 14, and 17-18  and 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	 
Regarding claim 3, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first arms further comprise a rounded inner lobe portion  ; wherein the first rounded outer lobe portion comprises a first radius and the rounded inner lobe portion comprises a second radius  ; wherein the first radius is greater than the second radius   and wherein at least one of the first lobe mechanisms further comprises a detent step defined intermediate the first rounded outer lobe portion and the rounded inner lobe portion, the detent step preventing over-rotation of the cover plate relative to the first arms beyond an angular limit " in combination with the remaining limitations of the claim 1. 
 Regarding claim 6, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first rounded outer lobe portion comprises a first radius; wherein the first arms further comprise a rounded inner lobe portion; wherein the rounded inner lobe portion comprises a second radius; wherein the first radius is greater than the second radius; and wherein at least one of the second lobe mechanisms further comprises a detent step defined intermediate the first rounded outer lobe portion and the rounded inner lobe portion, the detent step preventing over-rotation of the cover plate relative to the third arms beyond an angular limit " in combination with the remaining limitations of the claim 1 and 4.

Regarding claim 10, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein at least one of the first rounded outer lobe portions comprise a first radius; wherein the first arms comprise a rounded inner lobe portion; wherein the rounded inner lobe portion comprises a second radius; wherein the first radius is greater than the second radius; wherein at least one of the first lobe mechanisms further comprises a detent step defined intermediate a first rounded outer lobe portion and the rounded inner lobe portion; wherein the detent step preventing over-rotation of the cover plate relative to the first arms beyond an angular limit; and wherein the second flange further comprises a socket projection engaging the detent step" in combination with the remaining limitations of the claim 1 and intermediate claims.

Regarding claim 11, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first rotation limiters are generally C-shaped, wherein the first rotation limiters comprise a front jaw and a rear jaw, wherein a recess is defined between the front jaw and the rear jaw, wherein the front jaw is configured for receipt into the first saddle channel with the recess receiving the cover hook portion, and wherein the first rotation limiters are configured for engaging the first saddle socket at the cover hook portion to limit rotation of the first saddle socket relative to the first rotation limiters  " in combination with the remaining limitations of the claim 1.

Regarding claim 12, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the second arms further comprise deflector portions extending into the passageway; and wherein when the cable duct assembly is mounted in a horizontal orientation, the deflector portions receiving a load from the elongated cable and transferring the load to the cover plate " in combination with the remaining limitations of the claim 1.
 Regarding claim 14, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein at least one of the first rounded outer lobe portions comprise a first radius; wherein the first arms comprise a rounded inner lobe portion; wherein the rounded inner lobe portion comprises a second radius; wherein the first radius is greater than the second radius; wherein at least one of the first and second lobe mechanisms further comprises a detent step defined intermediate the rounded outer lobe portion and the rounded inner lobe portion; and wherein the detent step prevents over-rotation of the cover plate relative to the first arms beyond an angular limit" in combination with the remaining limitations of the claim 13.

 Regarding claim 17-18, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first flange further comprises a cover hook portion, the cover hook portion extending to the first saddle channel; wherein at least one of the first rounded outer lobe portions comprise a first radius; wherein the first arms comprise a rounded inner lobe portion; wherein the rounded inner lobe portion comprises a second radius; wherein the first radius is greater than the second radius; wherein at least one of the first lobe mechanisms further comprises a detent step defined intermediate the rounded outer lobe portion and the rounded inner lobe portion; wherein the detent step prevents over-rotation of the cover plate relative to the first arms beyond an angular limit; and wherein the second flange further comprises a socket projection for engaging the detent step" in combination with the remaining limitations of the claim 16.
Regarding claim 20, the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first and second rotation limiters are generally C-shaped, each comprising a front jaw and a rear jaw, wherein a recess is defined between the front jaw and the rear jaw; wherein the respective saddle channel is configured to receive the front jaw; wherein the recess is configured for receiving the respective cover hook portion therein; wherein the first rotation limiters engage the first saddle channel at the first cover hook portion to limit rotation of the first saddle socket relative to the first rotation limiters; and wherein the second rotation limiters engage the second saddle channel at the second cover hook portion to limit rotation of the second saddle socket relative to the second rotation limiters" in combination with the remaining limitations of the claim 19.
  

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 

 


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PETE T LEE/Primary Examiner, Art Unit 2848